                                           Case 3:21-mc-80017-TSH Document 8 Filed 02/12/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                                         Case No. 21-mc-80017-TSH
                                         IN RE APPLICATION OF FORBES
                                   5     MEDIA LLC AND THOMAS BREWSTER
                                         TO UNSEAL COURT RECORDS                             ORDER TO SHOW CAUSE
                                   6

                                   7

                                   8
                                   9

                                  10          On January 25, 2021, Forbes Media LLC and its Associate Editor Thomas Brewster filed a

                                  11   motion requesting the Court unseal certain court records relating to an order under the All Writs

                                  12   Act, 28 U.S.C. § 1652. ECF No. 1. On February 2 the Court ordered the government to file any
Northern District of California
 United States District Court




                                  13   response by February 16. ECF No. 5. Although the case is not under seal, the government has

                                  14   now filed an under seal request for extension of time. ECF No. 6. In its request, the government

                                  15   states it “has been informed that multiple similar motions have been filed by petitioner in several

                                  16   different judicial districts around the country in different cases” and that every other district court

                                  17   has set a deadline of March 1, 2021 for the government’s response. Applicants oppose the

                                  18   request, stating they filed a similar application to unseal in two other jurisdictions: the Western

                                  19   District of Washington, where the government’s response is due March 1, and the Western District

                                  20   of Pennsylvania, where the government’s response is due February 16. ECF No. 7.

                                  21          As this matter is not sealed, the Court ORDERS the government to show cause why its

                                  22   request (ECF No. 6) should not be unsealed. The Court FURTHER ORDERS the government to

                                  23   show cause why its request for an extension should not be denied given Petitioners’ opposition.

                                  24   The government shall file a declaration by February 12, 2021 at 4:00 p.m.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 12, 2021

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
